Citation Nr: 1438414	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran had service from September 1993 to September 1997, from June 2005 to August 2005, and from March 2008 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Regional Office (RO) in St. Petersburg, Florida, that denied service connection for lumbar strain and diabetes.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDINGS OF FACT

1.  The Veteran did not have a chronic back injury that resulted in disability during his first period of service.

2.  The Veteran had a low back injury in May 2003, prior to his second period of service, resulting in a disc protrusion.  His low back disorder was not permanently aggravated during subsequent periods of service, and is not otherwise related to any period of service.

3.  The Veteran was diagnosed with diabetes mellitus in November 2005.  

4.  Diabetes mellitus was not aggravated during the period of service from March 2008 to March 2009.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as preexisting and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the preexisting injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that preexisting injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service Connection for a Low Back Disorder

The Veteran contends that he suffered aggravation of a low back injury during his third period of service.  As an initial matter, an April 2009 VA examination confirmed that the Veteran has a current low back disorder - namely lumbar spine strain.  Accordingly, this particular threshold element of his claim has been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's service treatment records from his first period of service show symptoms of acute, mechanical back pain that appeared to resolve prior to separation from service.  As a result, the Board finds that, in addition to negative findings on his separation examination, there is no competent medical evidence of a nexus attributed from this first period of service to his current diagnosis.

Private medical treatment records show that the Veteran injured his low back due to a car accident in May 2003.  In June 2003, a private physician took radiographic images of the Veteran's spine, which showed a broad-based right paracentral disc protrusion at L5-S1 with possible right S1 nerve irritation.  This physician diagnosed the Veteran's condition as lumbar degenerative disc disease with radicular pain.  The Board finds this private physician's diagnosis to be highly probative of the onset of the Veteran's low back disorder following his May 2003 motor vehicle accident because it involves a competent diagnosis by a medical professional that is based on radiographic imaging.  

Service treatment records from June 2004 show that the Veteran had an examination which documented his low back pain.  The "Details of Accident or History of Disease" section on this examination shows "No known injury" written in the space.  The physician described the Veteran's medical condition as "Acute Mechanical Low Back Pain/Sciatica."  A service treatment record from early-April 2005 shows that the Veteran was diagnosed with a herniated nucleus pulposus L5-S1 with right leg radicular pain, which is essentially the same diagnosis that was given to him a year earlier by his private physician.  The Veteran's Physical Profile record from mid-April 2005 also shows that he had low back pain with limitations.  

There are no service treatment records pertaining to the Veteran's second period of service from June 2005 to August 2005.  Nonetheless, the Veteran does not allege any in-service injury or aggravation of a preexisting disorder during this period of service and the evidence does not otherwise show as much.  According to a VA memorandum associated with his file, the Veteran indicated that he does not have any service treatment records from this period because he did not seek medical attention.  Thus, the Board finds that the Veteran's current disability was not incurred, aggravated by, or otherwise related to this period of service. 

Before entering his third period of service in March 2008 for deployment overseas, the Veteran's service treatment records and Physical Profile from December 2007 note low back problems.  The next recorded instance of low back pain occurred in late-December 2008 when the Veteran slipped and fell on a pile of chains while serving aboard a military vessel.  Service treatment records from early-January 2009 indicate that the Veteran had a prior history of low back pain, and referenced his Physical Profile from December 2007.  X-rays were taken shortly after this December 2008 low back injury, which were negative for spinal fractures.  At that time, the Veteran reported to the physician that he had a "prior history of bulging discs with similar presentation of right knee pain."  The Veteran was given medication to control his pain, which he said "might be related to his back history."  

Upon follow-up visits related to this incident, service treatment records from January 2009 show that the Veteran reported overall improvement and decreased symptoms of low back pain.  The Veteran also complained of low back pain on his separation physical after his third period of service.  However, the Board finds that the Veteran's low back disorder clearly and unmistakably was not aggravated during his third period of service because his service treatment records show that his underlying condition did not worsen, but rather became less severe based on the Veteran's own competent ability to report that his symptoms of low back pain improved overtime, as well as the examining physician's confirmation via radiological imaging that there was no increase in the Veteran's underlying condition after this injury. 

Furthermore, the Board finds that the disability clearly and unmistakably underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt, 1 Vet. App. at 297.  As such, the Board notes that the Veteran did experience symptoms of aggravation during his last period of service.  However, the Board finds that the Veteran's underlying condition did not worsen based on the July 2009 VA examiner's opinion, which is discussed below.

Following separation from service, the Veteran was given a VA examination in April 2009, which included his low back.  The VA examiner diagnosed the Veteran with lumbar spine strain, but did not give an opinion.  In July 2009, the VA sought a medical opinion from the same VA examiner regarding whether it is as likely as not that the Veteran's lumbar strain, which preexisted service, was aggravated by active duty.  The VA examiner opined that she could not resolve this issue without resort to mere speculation.  However, her rationale cited medical evidence in the Veteran's file that pointed to his preexisting low back injury, as well as his X-ray results from December 2008 that showed a normal spine after his most recent injury.  Moreover, she concluded by stating that no objective evidence was found to support the conclusion that the preexisting lumbar condition was aggravated by active duty.  The Board finds that the VA examiner's rationale is more probative of her complete opinion to answering this issue because she highlights relevant evidence found in the Veteran's record and confirms that his claim for a preexisting condition was not aggravated by active duty.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  The Board may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Upon review of the evidence of record, the Board must deny the appeal for service connection claim for a low back disorder because the evidence shows that the Veteran's low back disorder was not incurred in, aggravated by, or otherwise related to service, as discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Diabetes Mellitus

The Veteran contends that he is entitled to service connection benefits because he was diagnosed in November 2005 with diabetes mellitus, which was within one year of his second period of service.  Service treatment records from the Veteran's first period of service does not indicate any signs or symptoms of diabetes.  As a result, the Board finds that the Veteran did not incur a disease during his first period of service.

There are no service treatment records pertaining to the Veteran's second period of service from June 2005 to August 2005.  However, private treatment records from November 2005 show that the Veteran was diagnosed and began treatment for diabetes mellitus.  In order to receive benefits for service connection for a chronic disease on a presumptive basis, the Veteran must have served on an active, continuous basis for 90 days or more.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(b), 3.309.  Accordingly, the Board finds that the presumption of service connection based on a chronic disease does not apply because the Veteran's second period of service was for less than two months before he was diagnosed with diabetes mellitus.  Furthermore, the Board finds that direct service connection does not apply because the Veteran did not receive a diagnosis of diabetes mellitus during service, and the evidence does not otherwise show any related symptoms or treatment while in service.

Diabetes mellitus was not incurred during his third period of service because it was noted on physical examination prior to re-entrance.  The Board finds that the Veteran's diabetes mellitus was not aggravated during his third period of service because his service treatment records show that his underlying condition did not worsen and, in fact, document that his condition was "well controlled."

In addition, the Board relies upon the VA examination opinion in April 2009.  The VA examiner opined that it is less likely as not that the Veteran's diabetes mellitus was aggravated by active duty service.  The VA examiner's rationale for her opinion was based on her review of the Veteran's claims file, which showed that he was diagnosed with this disease before entering his last period of service, that he was prescribed diabetes medication while serving overseas, and that his condition was "well controlled."  She also noted that the Veteran is still taking this same medication and that his condition is still well controlled.  She further stated that there is no objective evidence to support a conclusion that the preexisting diabetes condition was aggravated by active duty.  The Board finds the VA examiner's opinion highly probative of showing that the Veteran's condition was not incurred in, aggravated by, or otherwise related to service.

Upon review of the evidence of record, the Board must deny the appeal for service connection claim for diabetes mellitus.  The evidence shows that the Veteran's disease was diagnosed after a two month service period, which does not qualify for application of the presumption regulations.  The Veteran's disease also preexisted service and did not worsen during service.  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2009 and May 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2009 and May 2009 letters, including the types of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  However, it has been established that the Veteran's records from June 2005 to August 2005 are not available.  The VA attempted to obtain these records on multiple occasions.  According to a VA memorandum associated with the file, the Veteran indicated that he does not have any service treatment records from this period because he did not seek medical attention.  

Furthermore, it appears that the Veteran served on active duty for training from August 2003 to November 2003.  While there appears to be some record of the Veteran participating in Officer Candidate School during this time period, VA was unable to verify whether the Veteran had service during this time.  The Veteran was not able to submit any records from this period.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Nonetheless, the Board's analysis of the issues discussed above does not change based on the possible existence of this active period of service because the Veteran's low back disorder claim is a question of aggravation during his last period of service and his diabetes mellitus claim involves his second and third periods of service only.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in April 2009.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, and took down the Veteran's history.  In July 2009, the VA examiner considered the lay evidence presented, laid a factual foundation for the conclusions reached, and made conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a low back disorder and diabetes mellitus.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


